Citation Nr: 0627466	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  03-04 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed lupus and 
fibromyalgia.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from June to November of 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the RO.  

The Board remanded this case back to the RO for additional 
development of the record in January 2004.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

In June 2006, following a preliminary claims file review, the 
Board requested a Veterans Health Administration (VHA) 
medical opinion addressing the veteran's claim.  This opinion 
has since been obtained and added to the claims file.  

Subsequently, in July 2006, the Board notified the veteran 
that a VHA opinion had been obtained and that she had the 
right to submit additional evidence and argument within the 
next 60 days.  38 C.F.R. § 20.903 (2005).  She was also 
notified that she could waive her right to RO review of this 
evidence, under 38 C.F.R. § 20.1304(c) (2005).  In August 
2006, however, the veteran notified the Board that she was 
submitting additional evidence and that she wished exercise 
her right to have her case remanded to the RO for review of 
the new evidence.  Id.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO is requested to readjudicate the 
veteran's claim of service connection for 
lupus and fibromyalgia, with full 
consideration of the VHA medical opinion 
obtained in June 2006 and any other 
evidence into the record by the veteran.  

If the determination remains adverse to 
the veteran, she and her representative 
must be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  

Thereafter, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


